third party communication none date of communication not applicable cca_2014012915472096 id uilc number release date from sent wednesday date pm to cc bcc subject re --case - counsel timeframe greetings ---------- - the issue raised is whether the dividend_equivalent units are considered part of the restricted_stock units rsus or are considered a separate plan rsus are not stock and thus are not entitled to dividends in and of themselves also under the taxpayer’s agreement with the employee the employee can never receive stock only cash from the rsus the employment agreement provides that the dividend_equivalent payments are intended to be a benefit in addition to the rsus and the dividend_equivalent payments are subject_to different payment terms than the rsus the dividend_equivalent payments are made at the same time as dividends are paid and are not deferred unlike the rsus thus the dividend_equivalent payments should be considered as a separate benefit apart from the rsus for federal_insurance_contributions_act fica purposes the dividend_equivalent benefits are properly viewed as not a nonqualified_deferred_compensation_plan but subject_to federal_insurance_contributions_act fica_taxes as and when paid sec_31_3121_v_2_-1 related to the definition of nonqualified_deferred_compensation_plan for fica purposes provides that a plan provides for deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable to or on behalf of the employee in a later year the regulations also state that an employee does not have a legally binding right to compensation if that compensation may be unilaterally reduced or eliminated by the employer after the services creating the right to the compensation have been performed the taxpayer is not required to pay any amount of dividend_equivalent payments if there are no dividends_paid and dividends_paid are at the discretion of the taxpayer a privately held company thus the dividend_equivalent benefit is not a nonqualified_deferred_compensation_plan for fica tax purposes and the dividend_equivalent payments are simply fica wages on the date paid example in sec_31_3121_v_2_-1 of the regulations which was cited by the taxpayer is not inconsistent with this conclusion this example refers to an account_balance_plan that is increased in value each year by the total return on employer n’s publicly traded common_stock that example does not apply to the dividend_equivalent payments paid_by the employer in this case the employer is a private company and the dividend_equivalent plan is separate from the restricted_stock units the dividend_equivalent unit payments are made as the dividends are paid rather than as part of the deferral of the restricted_stock units the dividend_equivalent payments are in contrast to an account_balance_plan where the total dollar amount deferred in the account is increased annually by the total return on a specific publicly-traded common_stock that example is not germane to the current fact situation i hope this is helpful please let me know if i can be of further assistance ---------
